Title: To Benjamin Franklin from John Bondfield, 23 September 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 23 Sep 1779
I have the Honor to forward by the Express going with the dispatches receivd by the same Conveyance the Inclosed packets arrived last Evening by Cap Benin(?) from Boston he saild from that port the 25 August, he reports that by a considerable reinforcement arrivd at Ponobscot our People were oblidged to destroy their Shiping and abandon the attempt against that establishment to the Enemy.
Our Ships the Governer Livingston & Mary Fearon are arrived in Virginia the Chasseur as advised in my former is taken and sent into New York.
I have the Honor to be with due respect Sir Your most Obedient Humble Servant
John Bondfield
To His Excellency Benj Franklin Esq
 
Notation: Bondfield John 13. Sept. 1779.
